     Case 13-50461-btb         Doc 176    Entered 01/12/21 10:32:07       Page 1 of 8




     WRIGHT, FINLAY & ZAK, LLP
 1
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     7785 W. Sahara Avenue, Suite 200
 4
     Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rhernandez@wrightlegal.net
 6   Attorneys for PHH Mortgage Corporation formerly known as Ocwen Loan Servicing, LLC
 7
 8                             UNITED STATES BANKRUPTCY COURT
 9                                       DISTRICT OF NEVADA
10
     IN RE:                                               Case No.: 13-50461-BTB
11
     CHRISTOPHER MICHAEL MARINO, and                      Chapter 7
12   VALERIE MARGARET MARINO,
13                                                        REPLY TO OPPOSITION TO MOTION
                     Debtors                              TO CONTINUE EVIDENTIARY
14                                                        HEARING UNTIL AFTER RULING ON
                                                          MOTION FOR RELIEF FROM
15                                                        JUDGMENT
16
                                                          Hearing Date: January 19, 2021
17   _____________________________________                Hearing Time: 2:00 p.m.
18
19            PHH Mortgage Corporation, formerly known as Ocwen Loan Servicing, LLC (“PHH”),
20   hereby replies to Debtor’s Opposition to Motion to Continue Evidentiary Hearing until after
21   Ruling on Motion for Relief from Judgment.
22                                       I. LEGAL ARGUMENT
23            Debtors’ Opposition raises three main arguments against granting the continuance, none
24   of which warrant denying PHH’s Motion:
25            1. Safety:
26            First the Opposition claims that safety of the parties is a non-issue because the hearing
27   can be held remotely by Zoom. Although the Court has the ability to hold hearings remotely, the
28   question is whether a remote hearing is appropriate here in light of the circumstances. Under the


                                                      1
     Case 13-50461-btb          Doc 176     Entered 01/12/21 10:32:07        Page 2 of 8




 1   Supreme Court’s decision in Taggart v. Lorenzen, 587 U.S. __, 139 S. Ct. 1795, 1802 (2019),
 2   even if this Court finds that there was a contempt under the objective, “no fair ground of doubt”
 3   standard, this Court is still supposed to consider PHH’s subjective intent in evaluating the
 4   appropriate penalty to impose for the contempt (keeping in mind the Supreme Court’s prior
 5   determinations that: "only the least possible power adequate to the end proposed should be used
 6   in contempt cases.")1 The best way to evaluate that subjective factor is through the in-person
 7   testimony of the PHH witness.
 8             These factors all make a live, in-person hearing preferable and more fair and just. With
 9   the COVID vaccine rollout in effect, it is very likely a safe in-person hearing can be conducted in
10   the Spring of this year. The delay requested is minimal—no more than 90 days, which is a
11   fraction of the time this case has been in litigation. And, the Opposition fails to identify any
12   actual prejudice to Debtors from the continuance. In this regard, it bears repeating that Debtors
13   still have a writ of certiorari pending with the United States Supreme Court on the issue of the
14   denial of attorney’s fees by the BAP, and the response to that petition is not even due until
15   January 26, 2021. It seems disingenuous for Debtors to try to rush resolution of the underlying
16   contempt proceedings when they have prolonged proceedings at the higher court level.
17             2. Judicial Economy:
18             Debtors next dispute that judicial efficiency and economy is served by the continuance,
19   primarily based on the length of time this case has already been open. However, the issue of
20   judicial efficiency and economy looks forward, not back. The question presented is just whether,
21   in light of the two separate proceedings before this Court (the Motion to Vacate the existing
22   contempt order and the Motion for Punitive Damages based on the existing contempt order) it
23   makes more sense to resolve the Motion to Vacate before the Court and the parties expend
24   resources on deciding what punitive damages, if any, to impose here.
25             Obviously, if the Motion to Vacate is granted, it moots or at least defers the hearing on
26   the punitive damages motion pending the results of a further evidentiary hearing applying the
27
28
     1
         Young v. United States ex rel. Vuitton et Fils S. A., 481 U.S. 787, 801, 107 S.Ct. 2124 (1987).

                                                        2
     Case 13-50461-btb        Doc 176     Entered 01/12/21 10:32:07        Page 3 of 8




 1   proper standard of review as directed by the Supreme Court in Taggart, supra, to determine if
 2   there really was a contempt and, if so, as to what communications. Only after the existence and
 3   parameters of the contempt are established can this Court decide whether punitive damages are
 4   appropriate and, if so, in what amount. The continuance request is thus not being made simply
 5   as a matter of timing but more as a matter of enabling the Court and the parties to complete the
 6   evidentiary hearing in a more efficient and economical matter. Until the Rule 60 Motion is
 7   decided, the parties do not know whether they need to prepare and provide witnesses and
 8   exhibits to reexamine the original finding of contempt, nor even what preparations are needed for
 9   the evidentiary hearing as to the punitive damages phase. PHH needs to know what evidence will
10   be allowed, especially if the Debtors are disputing PHH’s ability to present that evidence; while
11   Debtors would need to marshal their own evidence to attempt to retain the windfall recovery they
12   obtained from the original order.
13          Debtors’ attempt to characterize the evidentiary hearing as nothing more than a “rubber
14   stamp” of the prior contempt ruling, but this characterization is clearly false and underscores
15   why this litigation has been so prolonged. From the beginning, Debtors have sought a quick and
16   easy victory rather than a full adjudication on the merits of the case based on all available facts.
17   As the Ninth Circuit stated in its decision on remand from the Supreme Court in Taggart: “We
18   are now tasked with revisiting this case and applying this new standard.”2 Similarly, this Court
19   is not supposed to just rubber-stamp its original order but instead must perform its own analysis
20   under the new Taggart standard in order to reach a proper ruling on the Debtors’ underlying
21   Motion for Sanctions.
22
23   2
       980 F.3d 1340, 1347 (9th Cir. 2020). Applying the new standard, the Ninth Circuit held that:
24   “The question for us, however, is not whether Taggart actually “returned to the fray” in the
     Oregon state court litigation. Nor is it whether the Creditors had an objectively reasonable basis
25   for concluding that Taggart had “returned to the fray.” Rather, the question is whether the
     Creditors had some—indeed, any—objectively reasonable basis for concluding that Taggart
26
     might have “returned to the fray” and that their motion for post-petition attorney’s fees might
27   have been lawful.” [emphases in original]
28


                                                      3
     Case 13-50461-btb          Doc 176     Entered 01/12/21 10:32:07       Page 4 of 8




 1            In this regard, contrary to Debtors’ implication in their Opposition, the Ninth Circuit did
 2   not affirm this Court’s or the BAP’s ruling. It merely stated it lacked jurisdiction until the
 3   remanded punitive damages issue was resolved, dismissing the appeal as premature pending a
 4   final judgment. In doing so, the Ninth Circuit specifically stated that: "In short, the BAP
 5   remanded to the bankruptcy court for more factual findings on punitive damages. The
 6   bankruptcy court’s decision whether punitive damages are appropriate is not a 'ministerial
 7   task[.]"3 In other words, not just a "rubber stamp."
 8            3. This Court Has Not Yet Applied The Taggart Standard to PHH’s Conduct:
 9            Finally, Debtors’ misleadingly argue that Taggart lowered the prior Ninth Circuit’s
10   standard so there is no need for a new hearing. While it is certainly true that Taggart rejected the
11   Ninth Circuit’s subjective standard for determining whether a contempt had occurred (retaining it
12   only as a factor to determine the amount of damages), Debtors’ argument presumes that this
13   Court applied the subjective standard in making its original ruling. It did not. Instead, this Court
14   appears to have essentially applied a strict liability standard—one that Taggart expressly
15   rejected.4 The Supreme Court did not just decide a legal issue: it decided the legal issue for how
16   to treat discharge violations. As such, there is more at stake here than just proceeding straight to
17   an evidentiary hearing. The Court will first have to apply the correct standard (the objective one
18   of “no fair grounds”) to determine whether and to what extent a discharge violation occurred
19   here; then apply a subjective test to assess the appropriate damages; and finally, determine the
20   extent to which punitive damages might be appropriate (again, keeping in mind the requirement
21   under Young, supra, that "only the least possible power adequate to the end proposed should be
22   used in contempt cases").
23   /././
24   /././
25   /././
26   /././
27
     3
28       In re Marino, 949 F.3d 483, 488 (9th Cir. 2020)(internal citations omitted)[emphasis added].
     4
         139 S.Ct. at 1803-04.

                                                       4
     Case 13-50461-btb         Doc 176   Entered 01/12/21 10:32:07     Page 5 of 8




 1                                        II. CONCLUSION
 2          For the reasons set forth above, PHH respectfully requests that this Court take nothing
 3   from Debtor’s Opposition and grant PHH’s request for a 90-day continuance of the evidentiary
 4   hearing.
 5                                                     Respectfully submitted
 6   Dated: January 12, 2021                           WRIGHT, FINLAY & ZAK, LLP
 7                                                     /s/ Ramir M. Hernandez, Esq.
 8                                                     Ramir M. Hernandez, Esq.
                                                       Nevada Bar No. 13146
 9                                                     rhernandez@wrightlegal.net
                                                       Attorneys for PHH Mortgage Corporation
10                                                     formerly known as Ocwen Loan Servicing,
11                                                     LLC

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   5
     Case 13-50461-btb       Doc 176      Entered 01/12/21 10:32:07          Page 6 of 8



                                     CERTIFICATE OF SERVICE
 1
 2     1.      On January 12, 2020, I served the following document(s):
 3             REPLY TO OPPOSITION TO MOTION TO CONTINUE EVIDENTIARY
 4             HEARING UNTIL AFTER RULING ON MOTION FOR RELIEF FROM
               JUDGMENT
 5
       2.      I served the above-named document(s) by the following means to the
 6             persons as listed below:
 7             (Check all that apply)
 8          ■ a.   ECF System (You must attach the “Notice of Electronic Filing”, or list all persons and
                   address and attach additional paper if necessary)
 9
                   SETH J. ADAMS on behalf of Creditor DEUTSCHE BANK NATIONAL
10                 TRUST COMPANY, AS TRUSTEE FOR GMACM MORTGAGE LOAN
11                 TRUST
                   sadams@woodburnandwedge.com, jgoff@woodburnandwedge.com
12
                   CHRISTOPHER PATRICK BURKE on behalf of Debtor CHRISTOPHER
13                 MICHAEL MARINO
14                 atty@cburke.lvcoxmail.com

15                 CHRISTOPHER PATRICK BURKE on behalf of Debtor CHRISTOPHER
                   MICHAEL MARINO
16                 attycburke@charter.net
17
                   CHRISTOPHER PATRICK BURKE on behalf of Joint Debtor VALERIE
18                 MARGARET MARINO
                   atty@cburke.lvcoxmail.com
19
20                 CHRISTOPHER PATRICK BURKE on behalf of Joint Debtor VALERIE
                   MARGARET MARINO
21                 attycburke@charter.net
22                 W. DONALD GIESEKE
23                 wdg@renotrustee.com, dgieseke@ecf.axosfs.com

24                 RAMIR M. HERNANDEZ on behalf of Creditor PHH MORTGAGE
                   SERVICES, FORMERLY KNOWN AS OCWEN LOAN SERVICING, LLC
25
                   rhernandez@wrightlegal.net, jcraig@wrightlegal.net;nvbkfiling@wrightlegal.net
26
                   DANA JONATHON NITZ on behalf of Creditor OCWEN LOAN SERVICING
27                 LLC
                   dnitz@wrightlegal.net, nvbkfiling@wrightlegal.net;jcraig@wrightlegal.net
28


                                                      6
     Case 13-50461-btb     Doc 176       Entered 01/12/21 10:32:07           Page 7 of 8




 1
 2               U.S. TRUSTEE - RN - 7
                 USTPRegion17.RE.ECF@usdoj.gov
 3
 4        ■ b.   United States mail, postage fully pre-paid (List persons and addresses. Attach
                 additional paper if necessary)
 5
                 CHRISTOPHER MICHAEL MARINO
 6               POB 565
 7               VERDI, NV 89439

 8               VALERIE MARGARET MARINO
                 POB 565
 9               VERDI, NV 89439
10
          □ c.   Personal Service (List persons and addresses. Attach additional paper if necessary)
11
                 I personally delivered the document(s) to the persons at these addresses:
12
                 _______________________________________________________________
13
          □      For a party represented by an attorney, delivery was made by handing the
14               document(s) to the attorney or by leaving the document(s) at the attorney’s office
                 with a clerk or other person in charge, or if no one is in charge by leaving the
15               document(s) in a conspicuous place in the office.
16        □      For a party, delivery was made by handing the document(s) to the party or by
                 leaving the document(s) at the person’s dwelling house or usual place of abode
17               with someone of suitable age and discretion residing there.
18        □ d.   By direct email (as opposed to through the ECF System) (List persons and
                 email addresses. Attach additional paper if necessary)
19
                 Based upon the written agreement of the parties to accept service by email or a court
20               order, I caused the document(s) to be sent to the persons at the email addresses listed
                 below. I did not receive, within a reasonable time after the transmission, any electronic
21               message or other indication that the transmission was unsuccessful.
22
23        □ e.   By fax transmission (List persons and fax numbers. Attach additional paper if
                 necessary)
24
                 Based upon the written agreement of the parties to accept service by fax transmission or
25               a court order, I faxed the document(s) to the persons at the fax numbers listed below. No
                 error was reported by the fax machine that I used. A copy of the record of the fax
26               transmission is attached.
27
28


                                                     7
     Case 13-50461-btb     Doc 176      Entered 01/12/21 10:32:07         Page 8 of 8



          □ f.   By messenger (List persons and addresses. Attached additional paper if necessary)
 1
                 I served the document(s) by placing them in an envelope or package addressed to the
 2               persons at the addresses listed below and providing them to a messenger for service.
                 (A declaration by the messenger must be attached to the Certificate of Service).
 3
 4
          I declare under penalty of perjury that the foregoing is true and correct.
 5
 6
          Signed on Tuesday, January 12, 2021.
 7
 8                                              /s/ Jason Craig
                                                An employee of Wright, Finlay & Zak, LLP
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    8
